Citation Nr: 1450380	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-21 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law, LC


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1987 to June 1993.

This matter came before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge at the RO in April 2012.  A transcript of the hearing has been associated with the record.

The instant issue was remanded for development in July 2012.  Within the remand, the Board noted that the Veteran had appealed a November 2011 rating decision.  The RO was directed to issue a statement of the case (SOC) on the issues of entitlement to service connection for a right ankle nerve injury and hemorrhoidectomy, as well as for increased ratings for spine and bilateral knee disabilities.  While the appeal was in remand status, the RO granted service connection for hemorrhoidectomy in August 2012 and for a right ankle disability in November 2012.  As those actions by the RO constitute full grants of the benefits sought on appeal, those issues are no longer in appellate status.  Moreover, in March 2013, the Veteran's attorney withdrew from appellate consideration the issues pertaining to the Veteran's spine and knee disabilities.  Thus, the issues identified by the Board in its July 2012 remand will not be further addressed herein.  


FINDINGS OF FACT

1.  The Veteran has not had PTSD at any time during the pendency of this appeal.

2.  An acquired psychiatric disorder was not manifest in service and is unrelated to service.

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  An acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

A letter dated in September 2008 discussed the evidence necessary to support the Veteran's claim for service connection.  The evidence of record was listed and the Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was asked to provide specific details of the stressful incidents in service that resulted in his claimed PTSD.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service treatment records and VA and private treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate evaluations.  

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were explained during the hearing and the submission of additional evidence was suggested.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders are not generally eligible for service connection for compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9, 4.127.  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2013); Carpenter v. Brown, 8 Vet. App, 240 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  

38 C.F.R. §  4.125(a) requires that the diagnosis of PTSD conform to the DSM-IV criteria.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).  

In this case, the record reflects combat service.  Thus, the Board concludes that the evidence establishes the occurrence of the Veteran's claimed combat stressors.  

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

As discussed below, the Veteran does not have a current diagnosis of PTSD; therefore, this amendment does not apply.  In any event, as noted above the occurrence of the Veteran's claimed combat stressors have been conceded.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service personnel records reflect that the Veteran served as a postal clerk and a police officer/dog handler.  

Service treatment records indicate that on enlistment examination in August 1986, the Veteran was psychiatrically normal.  He denied psychiatric symptoms or manifestations.  On examination in July 1987, a psychiatric examination was not conducted.  However, the Veteran denied frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  

In May 1988, the Veteran was seen after being hit in the face during an altercation at a bar in Rota, Spain.  There was no fracture. 

A July 1989 psychiatric consultation report notes that the Veteran was screened for duty as a dog handler.  He had no current complaints.  He denied pervious psychiatric history and no problems with social development.  He admitted to drinking two to three times per week, but denied intoxication, fighting, blackouts, or driving under the influence.  Objectively, the Veteran was alert, oriented, and cooperative.  The provider noted that there was alcohol on the Veteran's breath.  No psychiatric diagnosis was rendered, though the provider noted a history of inappropriate alcohol use.  The Veteran was counseled, but was ultimately found to be psychologically qualified for dog handling duty.

The Veteran was psychiatrically evaluated again in March 1991.  He was noted to have been referred for evaluation of poor sleep, increased irritability, increased alcohol use, and deteriorated work performance due to problems with work situations.  The Veteran reported averaging five hours of sleep per night.  He also reported increased irritability, quick temper, dysphoria, and a 30 pound weight gain over the previous 10 months.  The provider noted that the Veteran had been reassigned to shore patrol two weeks previously after a long history of problems with both military and civilian base police in his former position as police officer and canine handler.  The Veteran reported that his problems began in May 1990 when he was charged with improper use of a police vehicle.  The provider also noted that the Veteran had a disagreement with a chief regarding attendance in police academy class.  He also noted that the Veteran was alleged to have beaten a suspect but that he had obtained statements in his defense and there was no disciplinary action.  The Veteran reported that in January 1990, he was arrested and written up for illegal possession of explosives, which he alleged was a set up by his partner.  The provider indicated that in March 1990, the Veteran was given a counseling statement following an interpersonal incident with his chief, and was later written up for inappropriate handing of an incident at the galley.  The Veteran expressed his belief that he was being targeted by his command.  With respect to previous history, the Veteran reported that he had little motivation for school work, and was suspended once or twice a year for skipping classes, fighting, drinking, and smoking.  He denied being caught for illegal activities, though he noted that his drug test on entry to service was positive for marijuana.  

On mental status examination, the Veteran related to the interviewer in a somewhat irritated manner.  Thought processes were logical, coherent, and goal directed.  There was no evidence of psychosis or thought disorder.  Speech rate was pressured, and rhythm was normal.  Affect was labile and mood was irritable.  There was no evidence of clinical depression.  The Veteran denied suicidal or homicidal intent or plan, although he did admit that on various occasions in the past he had felt extremely enraged toward various military personnel in previously documented situations.  Insight and judgment were poor.  The provider concluded that there was no Axis I diagnosis, but provided a diagnosis of personality disorder, not otherwise specified (NOS) with antisocial and borderline features.  She concluded that the disorder existed prior to service and was severe.  She indicated that the severity of the personality disorder was such to warrant recommendation for administration separation from service.  She concluded that the Veteran was unsuitable for further military service.  She warned that the Veteran was at risk for further impulsive, angry acting out behavior which could escalate to homicide risk if he had access to appropriate means and the situation was severe enough.  

On separation examination in May 1993, it is unclear whether a psychiatric examination was conducted.  However, the Veteran denied frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  

Private treatment records for the period from July 2000 to December 2002 reflect impressions of situational anxiety and chronic anxiety disorder.  

VA treatment records reflect that in February 2008, the Veteran presented to a VA mental health clinic for the purpose of establishing mental health treatment.  He was initially seen by a social worker.  His presenting complaints included anxiety, chronic worry, irritability, poor impulse control, verbal and physical aggression, sleep disturbance, claustrophobia, and memory loss.  He reported numerous significant stressors, including the death of his father in 2008 due to a motor vehicle accident, marital stress, pending legal charges for domestic violence and assault on a police officer, and arguing with his step-mother over disposition of his father's property.  He denied prior psychiatric treatment.  However, he indicated that he had been prescribed psychotropic medication from 1999 to 2002.  The impression was generalized anxiety disorder, rule out PTSD, and rule out adjustment disorder with anxious mood.  

The same day he saw a social worker, he was also seen for medication management by a VA psychiatrist.  He expressed his concern that he had PTSD due to a beating that occurred in 2007.

On comprehensive mental health evaluation in March 2008, the diagnoses were generalized anxiety disorder with obsessive compulsive disorder traits, rule out bipolar disorder, rule out PTSD, and cannabis dependence.  

The Veteran was screened for PTSD in April 2008 by a VA social worker.  He updated the provider on the status of pending legal charges and family situations.  He stated that much of his anxiety had been relieved, but noted that he was a chronic worrier and was hyper vigilant.  With respect to military stressors, the Veteran reported nightmares, dreams, and intrusive thoughts of being involved in some sort of police action where he was alone with no support.  He stated that he was afraid of cops because they can do anything they wanted and that he felt they overreacted.  He reported that during service, he worked 12-hour shifts at the post office and nights as a police officer.  He stated that one of his first duties was to arrest eight military police officers for selling drugs on base, and that this bothered him.  He stated that he witnessed his Petty Officer mistreat a suspect.  He stated that he had frequent nightmares of teaching dogs not to bark by mistreating them.  He reported frequent intrusive thoughts about nearly killing a 16 year old Spanish boy who was robbing a store.  He described a standoff with a Spanish naval officer.  He described an incident at Norfolk when an individual gained access to the runway near a U.S. aircraft and raised a rifle but did not shoot, but then ran away.  He described another encounter with three Marines involving assault and the Marines' arrest.  He related an incident in Spain when he pulled over a bus and could not communicate with the Spanish driver.  The provider indicated that the Veteran met the DSM IV criteria for a diagnosis of PTSD.  The diagnoses were anxiety disorder NOS, PTSD, and rule out narcissistic personality disorder.  

The Veteran submitted his claim for service connection in August 2008.  He indicated that his disability began in September 1990.  He stated his belief that he had PTSD due to his time as a military police officer and dog handler.  He indicated that the longer he was an MP, the worse his life became.  He stated that he could not sleep, and when he did, he dreamt about his time as an MP.  

In September 2008, the Veteran reported that as an MP, he arrested many U.S. service personnel, and that almost all of them wanted to fight.  He noted that he had to use extreme force to arrest several people, to include a bus driver in Spain who was driving erratically.  He noted that he discovered that the bus driver was being harassed by drunken Marines and that he fought as many as four Marines at once during that incident.  He related that he beat three drunken Marines who ran into some woods.  He stated that while driving the patty wagon one night, two Marines would not sit down so he stopped short, and they were injured.  He indicated that he responded to a call for help from the female barracks at Norfolk, caught a perpetrator, and broke his arm.  He indicated that he felt bad about a woman he arrested for DUI because she ran from him and he tackled her.  He stated that he thought he had caught a senior noncommissioned officer raping a subordinate at the enlisted club, but was told that it was consensual.  He related that he got beat up and hit with a beer bottle in Spain, and that after that, he was brutal when dealing with anyone.  He described an experience working with a dog that had been aggressive, and eventually was destroyed.

An October 2008 VA mental health outpatient note indicates that the Veteran was seen for treatment of PSTD and generalized anxiety disorder by the VA social worker who conducted the PTSD screen in April 2008.  Problems noted by the provider included cannabis dependence, insomnia, anxiety, impulsive behavior, and difficulty controlling anger.  The Veteran expressed fear over being attacked or arrested, noting that he had been threatened by neighbors.  He discussed his military stressors, describing an incident when a sailor broke restriction and assaulted a quarterdeck watchman.  He stated that the suspect was followed to the female barracks, where he assaulted his girlfriend before the Veteran apprehended him.  The Veteran stated that he was accused of using excessive force in this sailor's apprehension.  He noted that this incident was the fourth or fifth occasion when he was accused of using excessive force, and he was ordered to undergo a psychiatric evaluation.  He relayed stories about the dogs he handled, including one who had to be destroyed.

A subsequent October 2008 VA record from a VA physicians assistant indicates an assessment of PTSD by history and rule out bipolar disorder.  The same diagnoses were rendered by a VA psychiatrist in December 2008 and May 2009.

In December 2008, the Veteran described an incident that occurred in May 1992 while his ship was boarding Marines for a deployment.  He indicated that a gypsy head line had snapped, injuring two men.  He reiterated the story of his working dog, and the Spanish bus driver.  He provided further details concerning an assault by two service members when he was struck with a beer bottle.  He stated that his entire time as an MP was traumatic, noting that every night he went on patrol, he knew that he would have to fight someone.

On VA examination in March 2010, the Veteran's history was reviewed.  The examiner recited the Veteran's previous treatment history in detail.  The examiner, a licensed clinical psychologist, noted that the Veteran had consistently reported poor impulse control, verbal and physical aggression, and chronic substance abuse.  She indicated that while some providers had diagnosed the Veteran with PTSD, there was no evidence in the record that the Veteran's symptoms had ever met the full diagnostic criteria for that diagnosis.  She noted that at the beginning of the examination, the Veteran stated that he realized that he had PTSD in 2006, when he talked to someone who had it.  She indicated that the Veteran had advised her that he had studied the criteria for PTSD prior to the examination and that he had been told what to say by a family member who had just been approved to perform this type of evaluation.   Regarding history, the Veteran reported that he was once suspended from high school for bringing liquor onto a school bus.  He reported that he frequently got into trouble in school, including a fight that resulted in suspension in ninth grade.  He reported that he tested positive for cannabis use in boot camp.  He reported an extensive history of inappropriate behavior, including chronic substance abuse, domestic violence, numerous arrests, legal charges, and convictions.  

With respect to stressors, the Veteran reported that he had pulled a bus over in Spain, and the driver jumped out and grabbed him so he beat him with a police baton.  He noted that the driver was trying to tell him that the Marines aboard his bus were covering his eyes.  He described another experience when he was involved in an altercation with three Marines.  The examiner noted that the Veteran did not provide additional details with regard to that situation that would be sufficient for the PTSD stressor criterion to be met.  The Veteran also reported that he was dispatched to an attempted suicide and indicated that he was able to save the woman's life.  He indicated that he was once confronted by an intruder to a building, and noted that he was able to apprehend three suspects.  When asked about his reaction to the event, he stated that he felt it was pretty good that a single officer could apprehend three people who were responsible for other break-ins, and expressed that he did not understand why he did not receive a medal for his actions.  

The examiner indicated that the Veteran's reactions to the incidents did not meet the stressor criterion for PTSD, noting that he did not experience intense fear, helplessness, or horror.  She further noted that the Veteran did not have re-experiencing symptoms, relating his report that he never thought about his experiences in the military until he sat down to write about them for his claim.  When asked why he thought he had PTSD, he stated that he was hyper vigilant and no longer felt safe.  He indicated that he was scared of police officers, noting his belief that all cops were bad.  The examiner indicated that what the Veteran referred to as hyper vigilance was not consistent with a PTSD diagnosis, but seemed to be based on his generalizations about police officers, which appeared to be based on his own inappropriate behavior as an officer.  She noted the Veteran's report of frequently involving himself in situations in which he was likely to behave in a physically aggressive manner, and poor impulse control.  She concluded that aggression and irritability as described were not assessed to be symptoms of PTSD, but of antisocial personality disorder.  She indicated that these symptoms were present prior to service.  With respect to avoidance, she noted the Veteran's report of not going out because he could not walk past a  situation he does not like or someone doing something wrong without confrontation.  She concluded that avoidance of such situations was not a PSTD symptom.  She pointed out that the Veteran did not avoid such situations or people because they aroused recollections of trauma or because of hyper vigilance, but because he believed that he could not control his aggression.  With respect to his report of detachment, the examiner indicted that it was assessed to be a symptom of antisocial personality disorder and not PTSD.  She indicated that the Veteran's report that loud noises made him jump did not seem to be in excess of what would be expected given the situations described.  When asked about other mental health symptoms, the Veteran indicated that he experienced fatigue.  He also stated that he experienced sadness when he had no money, and intermittent sadness and anxiety in response to the lawsuits he was involved in.  

The examiner observed that the diagnostic criteria for cannabis dependence were met, and the role of this substance in the presence of mood symptoms was unknown.  The examiner also concluded that the diagnostic criteria for antisocial personality disorder were met.  She noted a pervasive pattern of disregard for and violation of the rights of others beginning in childhood or early adolescence and continued into adulthood.  She also noted failure to conform to social norms with respect to lawful behaviors, impulsivity and failure to plan ahead, irritability and aggressiveness, reckless disregard for the safety of self and others, and consistent irresponsibility.  She indicated that there was evidence of conduct disorder with onset before 15 years of age.  She further noted that personality disorders were enduring patterns of behavior that deviated from the expectations of an individual's culture, and were pervasive and inflexible and had onset in adolescence or early adulthood, were stable over time, and led to distress and impairment.  She concluded that antisocial personality disorder was present before service and was not the result of any circumstance occurring during service.  On completion of the examination, the diagnoses were cannabis dependence and antisocial personality disorder.  The examiner noted that while the Veteran reported some intermittent symptoms of depression and anxiety, such did not meet diagnostic criteria for PTSD or any other mood or anxiety disorder.  She noted that symptoms appeared to occur in response to frequent legal problems and financial difficulties.  

The Veteran underwent a private psychological evaluation in October 2010.  The provider noted that no medical records were available.  The Veteran stated that he did not know if he had been formally evaluated by VA, stating that they kept changing doctors every week, but one said that he had PTSD.  The provider noted that the Veteran appeared evasive and in denial.  The Veteran reported that his early life was normal.  He indicated that his grades in school were poor.  He stated that he had always had interpersonal difficulties on the job and that he had left all of his jobs because of emotional or behavioral factors.  With respect to stressors, the Veteran related that he had been attacked by two individuals with beer bottles; he indicated that he ran and woke up in the hospital.  He described pulling over a bus and subsequently beating the driver, whom he later discovered had been abused by his Marine passengers.  He stated that he encountered a senior noncommissioned officer having sex with a subordinate female, and he thought it was nonconsensual.  He described apprehending a man with a rifle and taking evasive action.  He indicated that he responded to a situation where a man was beating his pregnant girlfriend, and that he beat the man.  He stated that he was attacked by his K-9 partner who was known to be aggressive, and that the dog was eventually destroyed.  He reported intrusive recollection of the reported events on a daily basis and dreams every night.  He indicated that he had started to have flashbacks the previous summer.  He noted that the sight of a police officer or crowd or dogs caused a hyper vigilant reaction and accelerated heart rate.  He also described sleep problems, prominent anger, concentration problems, startle reactions, hyper vigilance, and overt paranoia.  The Veteran described the onset of depression in the spring of 1991 when a crowd at the base club attacked him.  He also stated that he had an anxiety attack aboard ship at age 22 and was sent to sick bay.  He endorsed anxiety for the previous four days.  The provider concluded that the Veteran was overtly paranoid psychotic with a long history of pathological anger and prominent acting out of that anger in violent ways.  With respect to PTSD, the examiner indicated that he Veteran had been involved in a number of events with serious harm to himself or others and met the criteria for PTSD.  The diagnoses were chronic PTSD, mood disorder NOS, and delusional disorder, persecutory type.  Paranoid personality disorder was also diagnosed.  

In a March 2012 addendum, the private provider stated that he had reviewed the claims file and that his opinion remained that the Veteran had been involved in a number of events with serious harm to himself and others, and met the criteria for PTSD due to these events.  

During his April 2012 hearing, the Veteran testified that he obtained an Admiral's recommendation to become a dog handler, and also underwent a psychological evaluation prior to training in that job.  He indicated that he was accused of using excessive force and was sent for another evaluation.  He described a situation when the postal officer tried to rob the ship; he noted that this officer was tried and incarcerated for his crimes.  He also described the incident when he was attacked  by two individuals with beer bottles.  His attorney asserted that the Veteran had experienced mental health issues for quite some time since service.  

A VA examination was carried out in January 2013.  The Veteran's history was recited.  The diagnoses were cannabis dependence and antisocial personality disorder.  The Veteran indicated that all he did was watch television.  He stated that he could not go out to a restaurant without getting into a fight, and that he almost got into a fight in the VA lobby.  He stated that he had been targeted in such a way throughout his life.  He indicated that he got fair grades in school, but that he got drunk on a band bus and was suspended.  He endorsed some fighting in school and indicated that he spent some time in an alternative learning center but did not recall why.  He indicated that he was arrested for theft of money, which he blamed on another boy. He also reported at least one speeding ticket as teen.  With respect to service history, the veteran indicated that he had been given a clean bill of health in 1989 prior to becoming a dog handler but was diagnosed with personality disorder in 1991.  The examiner noted parenthetically that the 1989 note was cursory and represented a limited screening, and that the 1991 evaluation was in depth and conducted due to the Veteran's erratic behavior, constant fighting as an MP, and repeated allegations of excessive force.  The Veteran also stated that he assaulted a petty officer who asked for inappropriate access to a post office.  He related that he had held various jobs, but reported a history of being fired for confrontational attitude.  The examiner noted that initial mental health treatment was in 2008, and that the initial diagnosis was generalized anxiety.  He indicated that a PTSD diagnosis was added later without adequate justification, so there was no meaningful support in the record for PTSD.  He further noted that once it was added, it was then utilized "by history" by other providers.  Regarding post-service history, the Veteran reported various arrests and encounters with law enforcement.  

With respect to stressors, the Veteran indicated that he had a lot of nightmares of arrests, fights, and dog attacks.  He stated he was assaulted by two men in Spain after arresting one of their girlfriends for reckless driving and DUI.  He stated that he injured the woman while detaining her.  The examiner noted that the Veteran provided vivid detail of the assault on him without visible distress, indicating that the Veteran reported that his reaction at the time of the incident was one for revenge.  The Veteran indicated that he dreamt about the fight because it bothered him to have to retreat when he would rather stand and fight.  He related that he was attacked by his canine partner, and reported choking the dog until he passed out repeatedly over the course of months, but that the dog was eventually destroyed.  He expressed feelings that he failed the dog.  He reported dreaming of a woman he saved from committing suicide by hanging.  The examiner noted that the Veteran had an atypical presentation in that he asked how many more stressors the examiner wanted to hear, and indicated that there were at least two dozen more, equally horrible.  He further indicated that nothing reported appeared to meet the criteria for a PTSD stressor, and the stressors reported were not the same as those reported at the previous examination.  He noted the Veterans' report of an intense emotional reaction to hearing of the death of another handler's dog.  The Veteran stated that his dreams occurred every time he went to sleep; the examiner noted that this presentation was not typical.  With respect to the Veteran's report of global avoidance due to his fear that he would get into a fight, the examiner noted that there was no report of specific avoidance associated with distressing recollections.  He indicated that while the Veteran presented as socially detached, this was not based on trauma.  

Regarding depression, the Veteran reported episodes of reactive sadness and some tearfulness at such times.  He also complained of memory problems, which the examiner stated was age appropriate based on the Veteran's examples. 
The examiner indicated that the Veteran's currently reported life history and experience as documented throughout the report were consistent with antisocial personality, as thoroughly explained in the prior VA examination report.  He indicated that there was no change in those findings.  He remarked that the only diagnoses that could be accurately offered were cannabis dependence and antisocial personality disorder.  He indicated that the Veteran reported other mental health symptoms but with clear clinical and psychometric indicators of invalid reporting, which was as finding consistent with the personality disorder diagnosis.  He stated that any true psychiatric symptoms would be more likely than not secondary to the substance abuse and not related to any other cause.  He concluded that there was clear and unmistakable evidence of conduct disorder and antisocial personality prior to service, as evidenced by the Veteran's behavioral issue at that time.  He indicated that personality disorder by definition originated in childhood and cannot have onset during adulthood.  He noted that the progression of the disorder over the Veteran's life was typical, and did not worsen during service beyond the natural progression of the disorder.  He indicated that the disorder did not first manifest during service.  He concluded that even if the Veteran's report could be taken at face value, he would not meet the criteria for PSTD because he did not report the requisite emotional reaction at the time of his stressors, nor were his reported symptoms consistent with other features of the disorder.
 
	PTSD

After careful consideration of the evidence pertaining to this issue, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  In this case, the Board acknowledges that a VA social worker assessed PTSD in 2008, and that she concluded that the Veteran met the DSM IV criteria for a diagnosis of PTSD.  However, her report did not include a discussion of whether the Veteran's reported stressors and symptoms did in fact comport with the DSM IV criteria.  The Board additionally acknowledges that a private psychologist also diagnosed PTSD in 2010.  Again, this provider failed to fully discuss whether the Veteran's reported stressors and symptoms were consistent with a diagnosis of PTSD.  See 38 C.F.R. §§ 3.304(f), 4.125(a).  In sum, neither of these providers set forth a discussion of whether the Veteran's reported stressors and symptoms meet the full DSM-IV diagnostic criteria for an accurate diagnosis.  On the other hand, a VA physicians assistant noted PTSD by history only in October 2008, and a VA psychiatrist also noted PTSD by history in December 2008 and May 2009.    

Moreover, two separate VA examiners conducted full assessments in March 2010 and January 2013.  These examiners conducted clinical interviews and reviewed the record, to include the assessment by the VA social worker, in reaching their conclusions that a diagnosis of PTSD was not appropriate.  Each carefully explained why the Veteran's reported stressors and symptoms did not comport with an assessment of PTSD.  Each also explained why the Veteran's reported symptoms were more accurately assessed be symptoms of antisocial personality disorder rather than of PTSD.  In assigning high probative value to the VA examiners' opinions, the Board notes that each had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, conducted a complete examination which included focused testing, and offered a detailed rationale with discussion of the Veteran's history and the findings of their examination in application to their conclusions.  There is no indication that the VA examiners were not fully aware of the Veteran's past psychiatric history or that either misstated any relevant fact.  The Board thus finds the VA examiners' opinions to be of greater probative value than the Veteran's unsupported statements, and those of the VA social worker who does not appear to have conducted a full diagnostic evaluation, and the private provider who failed to explain how the Veteran's reported stressors and symptoms supported a diagnosis of PTSD.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has also considered the Veteran's own assertion that he has PTSD.  However, while he is competent to describe symptoms and when they occurred, he is not necessarily competent to identify the specific underlying psychiatric disorder that is the source of those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, in determining whether he has PTSD, the Board places far more probative weight on the clinical findings of the VA examiners who conducted full and comprehensive assessments.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the Board concludes that the weight of the evidence is against a finding of a PTSD at any time during the course of the appeal.  Therefore, the holding in McClain is inapplicable. 

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for PTSD, and that, on this basis, his claim must be denied.  

	Acquired Psychiatric Disorder other than PTSD

The Board has also concluded that service connection is not warranted for any other acquired psychiatric disorder.  In this regard, the Board acknowledges that various Axis I diagnoses have been made.  However, the Board finds most persuasive the reports of the 2010 and 2013 VA examinations.  Each of these examiners carefully reviewed the Veteran's history, to include records showing various diagnoses.  They also conducted in-depth interviews and assessed the Veteran's reported symptoms, to include his report that depression symptoms began in service.  The 2010 examiner concluded that while the Veteran reported some intermittent problems with depression and anxiety, these symptoms appeared to occur in response to frequent legal and financial problems as opposed to an acquired psychiatric disorder.  She pointed out that the Veteran's reported symptoms did not meet the diagnostic criteria for any mood or anxiety disorder.  Likewise, the 2013 examiner indicated that the Veteran reported other mental health symptoms but that there were clear clinical and psychometric indicators of invalid reporting, which was consistent with a personality disorder diagnosis.  He concluded that any true psychiatric symptoms would be more likely than not secondary to the Veteran's substance abuse and not related to any other cause.  In assigning high probative value to the reports of the two VA examiners, the Board notes that they had the claims file for review, specifically discussed evidence contained in the claims file to include previous Axis I diagnoses, and discussed the rationale underlying their conclusions.  There is no indication that these examiners were not fully aware of the Veteran's past history or that they misstated any relevant fact.  The Board thus finds the VA providers' findings to be of greater probative value than the Veteran's unsupported statements to the contrary.



To the extent that the Veteran asserts that he has an acquired psychiatric disorder that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of an acquired psychiatric disorder because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau.  

Moreover, the Board notes that the Veteran's reported history does not necessarily comport with the history provided by his service treatment records.  As discussed above, the Veteran underwent a comprehensive psychiatric evaluation in 1991.  At that time, reported dysphoria.  However, the examiner indicated that there was no evidence of clinical depression, and that there was no Axis I diagnosis.  Rather, she provided a diagnosis of personality disorder NOS with antisocial and borderline features.  The Board additionally notes that the 2013 VA examiner questioned the Veteran's reliability, noting that there were clear clinical and psychometric indicators of invalid reporting, consistent with the personality disorder diagnosis.   The Board thus concludes that the Veteran's statements regarding depressive symptoms in service are unreliable and not credible.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses referable to psychiatric disorders, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable  in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013). 




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


